Order entered June 27, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00278-CV

                                  CITY OF DALLAS, Appellant

                                                  V.

               MILLWEE-JACKSON JOINT VENTURE, ET AL., Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 04-07287-E

                                             ORDER
       We GRANT appellees’ June 25, 2013 unopposed motion for an extension of time to file

a brief. Appellees shall file their brief on or before July 5, 2013.


                                                        /s/    CAROLYN WRIGHT
                                                               CHIEF JUSTICE